UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7112



DARRETT D. CROCKETT,

                                              Plaintiff - Appellant,

          versus


GARY D. MAYNARD, Director of SCDC; STATE BOARD
OF CORRECTIONS, South Carolina,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Patrick Michael Duffy, District
Judge. (CA-02-4005-6-23AK)


Submitted:   March 25, 2004                 Decided:   March 30, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrett D. Crockett, Appellant Pro Se. James E. Parham, Jr., John
Eric Fulda, Irmo, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Darrett D. Crockett appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Crockett v. Maynard, No.

CA-02-4005-6-23AK (D.S.C. June 23, 2003).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -